 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKey Motors Corp. and Local 215, InternationalBrotherhood of Teamsters, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Case 25-CA-8174September 20, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 7, 1977, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, Respondent Employerfiled exceptions and a supporting brief, and theGeneral Counsel filed a brief in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Key MotorsCorp., Evansville, Indiana, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge: Thiscase was heard at Evansville, Indiana, on February 10,1977, pursuant to a charge filed on August 13, 1976,1 byLocal 215, International Brotherhood of Teamsters, a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (herein referred toas the Union), and a complaint issued on September 29.The complaint alleges that Key Motors Corp. (hereinreferred to as Respondent) violated Section 8(a)(1) and (5)of the National Labor Relations Act, as amended (hereinreferred to as the Act), by refusing to bargain collectivelywith the Union as the exclusive collective-bargainingAll dates referred to are in 1976 unless otherwise stated.2 Respondent's unopposed motion to correct the transcript is herebygranted.3 The Charging Party did not submit a bnef.232 NLRB No. 146representative of the employees in the bargaining unit bycanceling a scheduled bargaining meeting and withdrawingrecognition from the Union as the exclusive collective-bargaining representative of those employees in the unitand by thereafter failing and refusing to meet and/orbargain with the Union, notwithstanding the Union wasthe designated representative of the employees and thatRespondent had executed a Board settlement agreementrequiring it to bargain with the Union.Respondent, in its answer filed on October 12, denieshaving violated the Act. Its asserted defenses for withdraw-ing recognition were that it had a good-faith doubt of theUnion's majority status and that a reasonable time forbargaining had elapsed.The issues involved are whether Respondent, by with-drawing recognition from and refusing to recognize andbargain with the Union, violated Section 8(aX5) and (1) ofthe Act.Upon the entire record2in this case and from myobservations of the witnesses and after due considerationof the briefs filed by the General Counsel and Respon-dent,3I hereby make the following: 4FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERRespondent, an Indiana corporation with its principaloffice and place of business located at Evansville, Indiana,is engaged in the business of the retail sale, service, anddistribution of automobiles and related products. Duringthe 12-month period preceding September 29, 1976, arepresentative period, Respondent's gross volume ofbusiness exceeded $500,000 and it received goods valued inexcess of $50,000 at its Evansville facility directly fromStates located outside the State of Indiana.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDLocal 215, International Brotherhood of Teamsters, a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Background and the Bargaining UnitRespondent, with its principal office and place ofbusiness located at Evansville, Indiana, is engaged in thebusiness of the retail sale, service, and distribution ofautomobiles and related products. Its president is D.Patrick O'Daniel.5Since about 1964, the Union has been the collective-bargaining representative of and has had successivecollective-bargaining agreements with Respondent cover-ing the employees in the following bargaining unit:4 Unless otherwise indicated, the findings are based on pleadings,admissions, stipulations, and undisputed evidence contained in the recordwhich I credit.5 President O'Daniel is a supervisor under the Act.214 KEY MOTORS CORP.All mechanics, bodymen, and painters, and theirapprentices, all used-car and predelivery mechanics, allpartsmen and their apprentices, and all general labor-ers, including all greasemen, runners, porters, car-washers, and used-car lot men employed by Respon-dent at its facility, exclusive of all office clericalemployees, all salesmen, all professional employees,guards, and all supervisors as defined in the Act.6The most recent collective-bargaining agreement be-tween the parties expired on April 30, 1975. Negotiationsfor a new agreement began about the latter part of March1975 and continued through January 26, at which timeapproximately 35 issues still remained unresolved. On May1, 1975, following an impasse in negotiations, Respondentimplemented its final offer which was made to the Unionon April 30, 1975, and rejected, and the employeesthereafter worked without an agreement. Although bothsides continued to present proposals, there was little, if any,change in their positions subsequent to Respondent's finaloffer.On June 17, 1975, the employees went out on strike.The Union filed a charge against Respondent in Case25-CA-7651 on January 1, which was amended onJanuary 23, and, on March 8, it filed another chargeagainst Respondent in Case 25-CA-7651-2.On March 17 and April 14, the General Counsel issuedcomplaints against Respondent in those cases alleging thatRespondent violated Section 8(a)(1) and (3) of the Act7 byunlawfully interrogating its employees concerning theUnion; suggested the employees file a petition to decertifythe Union; ordered its employees to remain in Respon-dent's employ and vote against the Union in an upcomingBoard election and threatened employees with unspecifiedreprisals if they refused; assisted the decertification effortsof employees; promised employees they would not beterminated if they refrained from becoming or remainingunion members or assisting or supporting it or if they fileda petition to decertify the Union; offered and promisedemployees wage increases to refrain from becoming orremaining union members or assisting or supporting it or ifthey voted the Union out, or in order to induce them to doso; permitted antiunion employees to remain in Respon-dent's employment in order to permit them to vote in theBoard election; discriminatorily discharged John Denhamand denied him reinstatement to prevent him from votingin the Board election and because of his union andconcerted activities; and that the strike was prolonged byRespondent's unfair labor practices.On May 14, the Regional Director for Region 25approved an informal settlement agreement betweenRespondent and the Union 8 in Cases 25-CA-7651 and 25-CA-7651-2 which provided, inter alia, that Respondentwould, upon request, bargain with the Union. Contempo-raneously with the execution of the Board's informalsettlement agreement, Respondent and the Union enteredinto a settlement agreement between themselves providing,inter alia, that the Union would call off its strike againstI The unit constitutes a unit appropriate for the purpose of collectivebargaining within the meaning of Sec. 9(b) of the Act.7 There was no violation of Sec. 8(aX5) of the Act alleged." The settlement agreement contained a nonadmission clause.Respondent; strikers making unconditional applicationsfor reinstatement would be placed on a preferential hiringlist and be recalled as positions became available; thedecertification petition in Case 25-RD-455 would behandled in accordance with the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended;9they would enter into a stipulation for an entry of dismissalwith prejudice of an action pending in the Vanderburghsuperior court and execute mutual releases; they wouldexecute the Board's informal settlement agreement inCases 25-CA-7651 and 25-CA-7651-2; and that theparties would engage in bargaining for a collective-bargain-ing agreement.B. Respondent's Withdrawal of Recognition from theUnion and the Refiusal To BargainFollowing the execution of the settlement agreements,the Union, by letter dated May 20, requested Respondentfor a meeting to begin negotiations for a collective-bargaining agreement. Respondent replied, by letter datedMay 29, and suggested because of certain reasons that theyschedule the meeting after the third week in June, whichwould also enable both parties to have time to study pastevents and to develop proposals. Thereafter, the partiessubsequently reached a mutual agreement to meet on June17 at the Federal Mediation and Conciliation Serviceoffice.The negotiation meeting was held on June 17 asscheduled. Acting as chief spokesmen were AttorneyArthur Rutkowski for Respondent and Attorney GaryGerling for the Union.10Both individuals had approvedthe settlement agreements discussed supra. Neither Re-spondent nor the Union submitted any proposals at thismeeting although they did agree that all the items indispute were either open or on the table. After the meetingopened, Gerling indicated while he was representing theUnion, he did not know for how long since they couldterminate him. Rutkowski then mentioned that in anyfurther negotiations they would have to consider thepermanent replacements, who basically comprised theentire work force, because they were adamant againstbelonging to or being represented by any union, particular-ly the Teamsters Union, because of picket line harassment.When Gerling later suggested the Union's obligation wasto represent and negotiate for all the employees andquestioned Respondent's legal obligation to representthem, Rutkowski's response was as an employer they hadthe obligation to their employees and would negotiate,taking into consideration what the employees wanted.Gerling, who had not previously participated in thenegotiations and indicated later during the meeting he wasnot very familiar with contract negotiations, raised suchquestions as the status of the negotiations; when the lastsession was held; what Respondent was paying theemployees; whether they had always paid them an hourlywage rate; and whether there was a pension plan in the oldcontract. Rutkowski responded to Gerling's questions by9 A withdrawal request in Case 25-RD-455 was filed by MichaelAndrews on May I I and contained an attached list of 18 names.'° The Union's chief spokesman up until May 1 I had been D. Kluemper.215 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinforming him the last negotiation meeting was held onJanuary 26; they were paying employees based onRespondent's final offer implemented on April 30, 1975,and were then implementing the second year salaries; thatthe employees had originally been paid on a 50-50 planabout 1972; and that while the Teamsters pension plan wasin the old contract, Respondent felt the NADA " plan theyhad proposed to the employees was better and they hadmade an allowance and would pay into the Teamsters planfor those employees retiring under the next contract.Rutkowski agreed, pursuant to Gerling's request, tofurnish him with the actual NADA plan rather than a copywhich Rutkowski indicated the Union already had.When Cecil Houchins, who was one of the employeeslisted on the preferential hiring list, entered the meetinglate, Gerling brought him up to date on the meeting.Houchins, upon being asked by Gerling whether there wasanything further that should be discussed, mentioned theyhad not been paid for their last year's vacations whereuponRutkowski replied some employees were paid but otherswere not because they had not fulfilled a 60-percent workrequirement because of the strike. The meeting, at whichthere was also some discussion regarding the settlementagreements and rehiring certain strikers, lasted fromapproximately 10 to 11:15 a.m., with the parties mutuallyagreeing to meet again at 2 p.m. on June 30 at the sameplace. Houchins also mentioned the only thing he knewabout the meeting was through the grapevine, stating hehad called the Union's office and he and other peoplecould not find out anything about it.On June 28, President O'Daniel found a petitioncontaining the names of 17 employees on his deskcaptioned "We the undersigned mechanics have decided tonot have the union as our bargaining agent. This includespartsman & cleanup." The next day O'Daniel foundanother petition containing the names of five employees onhis desk captioned "We the undersigned employees of KeyFord who work in either the body shop, mechanics, parts,or cleanup have decided to not have the union as ourbargaining agent."Among this group of 22 names of employees on thepetitions, the names of 17 of them were attached to thewithdrawal request in Case 25-RC-455 and the remainingname attached to the withdrawal request was illegible.During the period June 28-30, Respondent activelyemployed 28 employees in the bargaining unit and thenames of 9 other employees were included on the May 11preferential hiring list resulting from the settlementagreements.President O'Daniel,'2after receiving the two petitions,consulted with Attorney Rutkowski who advised him, afterthe signatures on the petitions had been compared withemployees' signatures on the W-4 withholding forms andappeard to O'Daniel to be identical,13that based on thepetitions a majority of the employees in the unit did notwant the Union to represent them and that Respondentcould be charged with an unfair labor practice forbargaining with a minority union and recommended that'1 NADA refers to "National Association of Automobile Dealers."12 President O'Daniel had also participated in the settlement agreementsdiscussed supra.Respondent withdraw recognition from the Union. Ac-cording to O'Daniel, his decision to withdraw recognitionwas based solely on the advice of counsel.On the evening of June 29, Attorney Rutkowskicontacted Attorney Gerling by telephone and informedhim Respondent was withdrawing recognition from theUnion and they would no longer bargain and negotiatewith the Union.On June 30, Attorney Rutkowski, accompanied by anassociate, Attorney Frank Hahn, met with AttorneyGerling at the Federal Mediation and Conciliation Serviceoffice, at which time Rutkowski handed Gerling thefollowing statement which he also read to him:THE COMPANY IS WITHDRAWING RECOGNITION FROMTEAMSTERS LOCAL NO. 215, AS WE HAVE OBJECTIVE FACTSWHICH SHOW THAT A MAJORITY OF OUR EMPLOYEES INTHE UNIT INVOLVED DO NOT WANT YOUR UNION TOREPRESENT THEM.THE COMPANY CANNOT BARGAIN WITH YOU AT THIS TIME,AS IT COULD BE AN UNFAIR LABOR PRACTICE ANDILLEGAL FOR US TO BARGAIN WITH YOU, NAMELY, AMINORITY UNION.C. Analysis and ConclusionsThe General Counsel contends that Respondent violatedSection 8(a)( 1) and (5) of the Act by withdrawingrecognition from and refusing to bargain collectively withthe Union as the bargaining representative of the unitemployees following the execution of the Board settlementagreement. Respondent denies having violated the Act andasserts its defenses for withdrawing recognition werebecause it had a good-faith doubt, based on petitionsreceived from its employees, that the Union no longerrepresented the employees and, in addition, that areasonable time for bargaining had elapsed.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing employees in theexercise of their rights guaranteed in Section 7 of the Act,while Section 8(a)(5) of the Act prohibits an employer fromrefusing to bargain collectively with the representative ofits employees.The law is well settled that where an employer enters intoa settlement agreement requiring it to bargain with a union,the employer is obligated to continue bargaining for areasonable time after the execution of the agreementwithout questioning the representative status of the union,even if the employer has a good-faith doubt as to suchstatus. See Yellow Front Stores d/b/a Sel-Low Discount, 205NLRB 449 (1973); Stant Lithograph, Inc., 131 NLRB 7(1961), enfd. 297 F.2d 782 (C.A. D.C., 1961); and PooleFoundry and Machine Company, 95 NLRB 34 (1951), enfd.192 F.2d 740 (C.A. 4), cert. denied 342. U.S. 954. TheUnited States Court of Appeals for the Fourth Circuit, inenforcing the Board's decision in the Poole case, observed"If a settlement agreement is to have real force, it wouldseem that a reasonable time must be afforded in which a13 None of the employees whose names appeared on the petitions werecalled as witnesses to identify their signatures.216 KEY MOTORS CORP.status fixed by the agreement is to operate. Otherwise,settlement agreements might indeed have little practicaleffect as an amicable and judicious means to expeditiousdisposal of disputes arising under the terms of the Act."The findings supra establish that the Union has repre-sented Respondent's employees since about 1964 and hashad successive collective-bargaining agreements coveringthem. Even though the last agreement had expired, arebuttable presumption exists of its continuing majoritystatus. See Bartenders, Hotel, Motel and Restaurant Employ-er Bargaining Association of Pocatello, Idaho and itsEmployer-Members, 213 NLRB 651 (1974). Not only didRespondent fail to rebut this presumption but acknowl-edged through execution of the Board's settlement agree-ment its obligation to bargain with the Union and itcontinued recognizing the Union up until June 29.The findings supra further establish that after Respon-dent had executed an informal settlement agreementapproved by the Board on May 14, disposing of theoutstanding charges and complaints against it and notwith-standing that it was required by the settlement agreementto bargain with the Union, Respondent, after only onenegotiation meeting, withdrew recognition from andrefused to bargain with the Union about June 29 on thegrounds it had a good-faith doubt of the Union's majoritystatus because of two petitions it had received from amajority of the employees indicating they no longer wantedto be represented by the Union.Applying those legal principles enumerated supra relat-ing to the effect of settlement agreements to the findings inthe instant case, I am persuaded and find that Respondentrefused to bargain with the Union for a reasonable time inwhich to conclude a collective-bargaining agreement afterthe execution of the Board's settlement agreement andthereby violated Section 8(a)(5) and (1) of the Act. Inrejecting Respondent's defenses, Respondent could notproperly question the Union's majority status at that timebecause of the settlement agreement nor can it reasonablybe argued that holding only one negotiation meetinglasting about an hour in which neither side presented anyproposals between the date of the execution of thesettlement agreement and the withdrawal of recognitionconstitutes a "reasonable time," especially when the partieshad arranged for the next negotiation meeting. Respon-dent's contention, contrary to the General Counsel'sposition, that the holding in the Poole case is inapplicablebecause Respondent had never been charged with a refusalto bargain in violation of Section 8(a)(5) of the Act is notpersuasive since such argument tends to ignore the veryterms of the Board's settlement agreement which Respon-dent entered into whereby it agreed to bargain with theUnion.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III,above, found to constitute unfair labor practices, occurringin connection with the operations of Respondent, de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.CONCLUSIONS OF LAWI. Key Motors Corp. is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. Local 215, International Brotherhood of Teamsters,a/w International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.3. All mechanics, bodymen, and painters, and theirapprentices; all used-car and predelivery mechanics, allpartsmen and their apprentices; and all general laborers,including all greasemen, runners, porters, car-washers andused-car lot men employed by Respondent at its facility,exclusive of all office clerical employees, all salesmen, allprofessional employees, guards, and all supervisors asdefined in the Act, constitute a unit appropriate for thepurpose of collective bargaining within the meaning ofSection 9(b) of the Act.4. At all times material herein, the Union has been andis now the exclusive collective-bargaining representative ofthe employees in the aforesaid appropriate unit for thepurpose of collective-bargaining within the meaning ofSection 9(a) of the Act.5. By refusing to recognize and bargain with the Unionas the exclusive bargaining representative of the employeesin the aforesaid appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent violated Section 8(a)(5)and (I) of the Act, I shall recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.To remedy Respondent's unlawful withdrawal of recog-nition from and refusal to bargain with the Union, I shallrecommend that Respondent recognize the Union and,upon request, bargain collectively with the Union, as theexclusive bargaining representative of all the employees inthe aforesaid appropriate unit, and, if an understanding isreached, embody such understanding in a signed agree-ment.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER 14The Respondent, Key Motors Corp., Evansville, Indiana,its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to recognize and bargain collectively withLocal 215, International Brotherhood of Teamsters, a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusivebargaining representative of its employees in the followingappropriate unit concerning wages, hours, and other termsand conditions of employment:All mechanics, bodymen, and painters, and theirapprentices; all used-car and predelivery mechanics, allpartsmen, and their apprentices; and all generallaborers, including all greasemen, runners, porters, car-washers, and used-car lot men employed by Respon-dent at its facility, exclusive of all office clericalemployees, all salesmen, all professional employees,guards, and all supervisors as defined in the Act.(b) In any like or related manner, interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Recognize and, upon request, bargain collectivelywith Local 215, International Brotherhood of Teamsters,a/w International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusivebargaining representative of the employees in the aforesaidappropriate unit with respect to wages, hours, and otherterms and conditions of employment and, if an under-standing is reached, embody the terms of each understand-ing in a written, signed agreement.(b) Post at its facility located at Evansville, Indiana,copies of the attached notice marked "Appendix." 1Copies of said notices, on forms furnished by the RegionalDirector for Region 25, shall, after being duly signed byRespondent's authorized representative; be posted immedi-ately upon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, andhereby is, dismissed insofar as it alleges unfair laborpractices not specifically found herein.lo In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.s1 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNoXncE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and bargaincollectively with Local 215, International Brotherhoodof Teamsters, a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive bargaining representative ofour employees in the bargaining unit described below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights of self-organization, to form, join, orassist the above-named or any other labor organization,to bargain collectively through representatives of theirown choosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities,except to the extent that such rights may be affected byan agreement requiring membership in a labor organi-zation as a condition of employment as authorized inSection 8(aX3) of the National Labor Relations Act, asamended.WE WILL recognize and, upon request, bargain withLocal 215, International Brotherhood of Teamsters,a/w International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, as theexclusive bargaining representative of our employees inthe bargaining unit described below with respect towages, hours, and other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agreement. Thebargaining unit is:All mechanics, bodymen, and painters, and theirapprentices; all used-car and predelivery mechan-ics, all partsmen, and their apprentices; and allgeneral laborers, including all greasemen, run-ners, porters, car-washers, and used-car lot menemployed by Respondent at its facility, exclusiveof all office clerical employees, all salesmen, allprofessional employees, guards, and all supervi-sors as defined in the Act.KEY MOTORS CORP.218